DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Claim 1 line 19 recites “priming means for providing a priming flow.” On page 5 the specification describes the metering and splitting arrangement may be the priming means, where the metering and splitting arrangement may include a fuel metering valve and a splitting unit which on page 9 is described as a fuel flow splitting valve or set of valves, on page 6 the specification describes the priming means as a bypass line which bypasses the metering and splitting arrangement and an augmentation valve, and on page 11 isolation valve(s) reconnects a fuel line with the FFSV and allows a priming flow.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a metering and splitting arrangement” in claim 1 and “a pressure drop control arrangement” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. On page 5 the specification describes the metering and splitting arrangement may include a fuel metering valve and a splitting unit which on page 9 is described as a fuel flow splitting valve or set of valves, and on page 6 the specification describes the metering and splitting arrangement may include a pressure drop control arrangement which includes a pressure drop control valve and a spill valve.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Andrew Pool in an email on 4/28/2022 after an interview with Andrew Pool on 4/27/2022.

The application has been amended as follows: 

IN THE CLAIMS:
1. (Currently Amended) A fuel supply system for fuel injectors of a multi-stage combustor of a gas turbine engine, the fuel supply system having: 
a metering and splitting arrangement which receives a pressurised fuel flow and controllably meters and splits the received pressurised fuel flow into metered pilot and mains fuel flows for injecting respectively at pilot and mains fuel discharge orifices of the fuel injectors to perform staging control of the multi-stage combustor; 
pilot and mains fuel distribution pipeworks respectively distributing the metered pilot and mains fuel flows from the metering and splitting arrangement to the pilot and mains fuel discharge orifices; and 
a controller which is configured to command the metering and splitting arrangement to provide the metered pilot and mains fuel flows, to select the pilot fuel distribution pipework and deselect the mains fuel distribution pipework for pilot-only operation in which there is [[a]]the metered pilot fuel flow to the multi-stage combustor but no metered mains fuel flow to the multi-stage combustor from the fuel injectors, and to select both the pilot and mains fuel distribution pipeworks for pilot and mains operation in which there are the metered pilot and mains fuel flows to the multi-stage combustor from the fuel injectors; 
wherein: 
the fuel supply system further has a pressure sensor configured to detect pressure and provide the detected pressure to the controller; 
the fuel supply system further has priming means for providing a priming fuel flow to the mains fuel distribution pipework; and 
the controller is further configured to command the priming means to provide the priming fuel flow to the mains fuel distribution pipework when the pilot and mains operation is initiated in order to refill, preliminary to providing the metered mains fuel flow, a volume of the mains fuel distribution pipework adjacent the mains fuel discharge orifices from which the metered mains fuel flow drains when the mains fuel distribution pipework is deselected for the pilot-only operation, and to command the priming means to stop the priming fuel flow when the detected pressure is indicative of a pressure rise caused by combustion of the priming fuel flow.

2. (Currently Amended) The fuel supply system according to claim 1, wherein the pressure rise and subsequent stopping of the priming fuel flow produces a pressure spike, the pressure sensor, the priming means and the controller being configured to stop the priming fuel flow such that the pressure spike has a duration of no more than 15 ms.

3. (Currently Amended) The fuel supply system according to claim 1, wherein the controller is configured to command the pressure sensor to increase a frequency of pressure detection by the pressure sensor when the pilot and mains operation is initiated and the priming fuel flow is provided.

4. (Currently Amended) The fuel supply system according to claim 1, which further includes one or more mains isolation valves, the mains fuel distribution pipework having fuel lines which extend from the one or more mains isolation valves to the mains fuel discharge orifices; and 
wherein the one or more mains isolation valves have a closed position in which, when the mains fuel distribution pipework is deselected for the pilot-only operation, [[they]] the one or more mains isolation valves remove the metered mains fuel flow from the fuel injectors through the fuel lines to form [[the]]a drained volume and fluidly isolate the fuel lines from the metering and splitting arrangement; and 
wherein the one or more mains isolation valves have an open position in which, when the mains fuel distribution pipework is selected for the pilot and mains operation, [[they]]the one or more mains isolation valves fill the drained volume with the priming fuel flow and reconnect the fuel lines to the metering and splitting arrangement.

6. (Currently Amended) The fuel supply system according to claim 5, wherein the metering and splitting arrangement includes: a fuel metering valve operable to meter the received pressurised fuel flow; and a splitting unit which controllably splits the metered pilot and mains fuel flows from the fuel metering valve and sends respective portions of the metered pilot and mains fuel flows to the pilot and mains fuel distribution pipeworks to perform staging control of the combustor.

7. (Currently Amended) The fuel supply system according to claim 6, wherein the controller is configured to command the fuel metering valve to apply a priming bias which increases [[the]]a total fuel flow from the fuel metering valve relative to the subsequent combined metered pilot and mains fuel flows from the fuel metering valve, the controller removing the priming bias to stop the priming fuel flow.

8. (Currently Amended) The system according to claim 6, wherein the metering and splitting arrangement further includes a pressure drop control arrangement operable to regulate a pressure drop across the fuel metering valve, wherein the pressure drop control arrangement maintains in normal use a fuel metering valve, and, to form the priming fuel flow, the controller is configured to command an increase in the pressure drop across the fuel metering valve to increase the metered mains fuel flow therefrom.

10. (Currently Amended) in line 3: “the metering valve” has been changed to – the fuel metering valve --.

11. (Currently Amended) in line 4: “the priming flow” has been changed to – the priming fuel flow --.

12. (Currently Amended) A gas turbine engine having [[a]]the multi-stage combustor and the fuel supply system according to claim 1, for supplying metered pilot and mains fuel flows to and performing staging control in respect of the pilot and mains fuel discharge orifices of the fuel injectors of the multi-stage combustor.

Reasons for Allowance

The following is an examiner' s statement of reasons for allowance:
Closest prior art Bickley 20180163630 discloses a fuel supply system (Fig. 3) for fuel injectors of a multi-stage combustor (15 Fig. 2) of a gas turbine engine (10 Fig. 2) with metering and splitting of pilot and mains fuel flows and a controller configured to select or deselect the mains fuel distribution pipework for respectively pilot and mains operation or pilot-only operation (para. 62) and the fuel supply system uses isolation valves to prime (fill) or deprime (drain) the mains fuel distribution pipework depending on the operation mode (Fig. 4 paras. 65-66). Bickley discloses each fuel line may include a respective pressure sensor which issues a signal when its injector is refilled per para. 42. However, Bickley does not disclose per claim 1 of the instant application:
“the controller configured to command the priming means to stop the priming fuel flow when the detected pressure is indicative of a pressure rise caused by combustion of the priming fuel flow.”  
Pertinent prior art Hill 20170298839 discloses a fuel supply system (Fig. 2) for fuel injectors of a multi-stage combustor (15 Fig. 1) of a gas turbine engine (10 Fig. 1) with metering and splitting of pilot and mains fuel flows (paras. 7-10) including a plurality of check valves, through which the mains manifold feeds fuel to the respective burners, being arranged to open when the fuel pressure within the mains manifold exceeds a predetermined fuel pressure relative to gas pressure in the combustor (para. 9), a cooling recirculation line providing a cooling flow of fuel to the mains manifold so the mains manifold remains primed during pilot-only operation with the cooling flow of fuel (para. 11), and a gas pressure sensor configured to measure gas pressure in the combustor (para. 12) and a rotation speed sensor (para. 14) and a controller which controls metering and splitting of the fuel flows (para. 67). 
However, Hill does not disclose per claim 1 of the instant application:
“the controller configured to command the priming means to stop the priming fuel flow when the detected pressure is indicative of a pressure rise caused by combustion of the priming fuel flow.”
Hill’s controller acts to close off the recirculation line when there is an indicated leakage through the check valve(s) with a corresponding drop in combustion gas pressure (see paras. 18, 19, 29, 40 and 133), not when there is a rise in combustion gas pressure due to combustion of the priming flow.
Therefore, the prior art cited above does not show nor fairly render obvious the combination set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741